Citation Nr: 0939591	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to payment of burial benefits in excess of 
$600.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her niece

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran had a period of recognized guerilla service 
during World War II from January 1945 to September 1945.  He 
had honorable combat service during which time he was 
injured.  The Veteran died in October 2005 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, to pay $600.00 in nonservice-
connected burial benefits.  The appellant appeals the denial 
of service connection for the cause of the Veteran's death 
and the amount of benefits paid as dependent upon that 
finding.  The appellant and her niece appeared and gave 
personal testimony before the Board sitting in Oakland, 
California, in March 2009.  A transcript of that hearing is 
of record.  

This appeal was initially before the Board in May 2009 when 
it was determined that additional development of the medical 
record was required in order to properly adjudicate the 
claims on appeal.  As such, the matter was remanded.  It is 
now properly returned for further appellate consideration.  
Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran died in October 2005 as a result of 
adenocarcinoma of the right upper lung.  End stage renal 
disease was a significant condition contributing to the cause 
of his death.

3.  At the time of his death, the Veteran had the following 
service-connected disabilities:  shell fragment wounds of the 
right thigh and right arm, scarring under the chin and left 
eyebrow, and dementia with chronic brain syndrome associated 
with a shell fragment wound of the left side of the forehead.  
He was rated as 100 percent disabled due to service-connected 
disabilities as of October 2001.

4.  A service-connected disability was neither the principal 
nor a contributory cause of the Veteran's death.  

5.  The appellant incurred the expenses of the Veteran's 
burial plot and interment and meets criteria for payment of 
nonservice-connected burial benefits and plot allowance.  She 
does not meet criteria for payment of service-connected 
benefits.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.312 (2009).

2.  Criteria for entitlement to a nonservice-connected plot 
or interment allowance, but no more, have been met. 38 
U.S.C.A. §§ 2303(b), 5107 (West 2002); 38 C.F.R. §§ 
3.1600(f), 38.620 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The Board will discuss VA's 
obligations with respect to the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  As for the claim of entitlement to burial 
benefits in an amount higher than $600.00, however, the law, 
rather than the evidence, is dispositive.  Accordingly, the 
VCAA is not applicable to that claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

In letters dated in March 2007 and June 2009, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim of entitlement to 
service connection for the cause of the Veteran's death, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The June 2009 
letter also advised the appellant of the evidence needed to 
substantiate her specific claim of entitlement to the cause 
of her husband's death based upon a service-connected 
disability as required by Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The claim was readjudicated subsequent to that 
notice by way of an August 2009 Supplemental Statement of 
the Case.  Thus, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities 
under the VCAA and that all such notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining all 
relevant evidence, including medical evidence dated 
contemporaneously with the Veteran's death and treatment up 
to that time, a very thoughtful medical opinion as to the 
cause of the Veteran's death based upon examination of all of 
the medical evidence and theories put forward by the 
appellant, and by affording the appellant and her niece the 
opportunity to give testimony before the Board in March 2009.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the appellant 
does not appear to contend otherwise.  In fact, she most 
recently advised VA in August 2009 that she had no additional 
evidence to identify or provide to substantiate her claims.  
Although the appellant maintains that the Veteran's death was 
caused by his service-connected dementia, the Board finds 
that VA met its obligation of obtaining a well-reasoned and 
substantiated medical opinion when the Veteran's claims 
folder was provided to a VA examiner in July 2009 as the 
examiner specifically identified the evidence reviewed and 
the reasons for his opinions.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As such, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  Accordingly, the Board will now turn to the 
merits of the appellant's claims.

The Veteran performed honorable combat service during World 
War II and was granted service connection for shell fragment 
wounds of the right thigh and right arm, scarring under the 
chin and left eyebrow, and dementia with chronic brain 
syndrome associated with a shell fragment wound of the left 
side of the forehead in 1964.  He was rated as 100 percent 
disabled due to service-connected disabilities as of October 
2001.  The Veteran experienced nonservice-connected medical 
problems later in life, including coronary artery disease for 
which surgery was required in 2003, and stage 4 
adenocarcinoma of the lung and renal failure for which he was 
treated until his death in 2005.  The Veteran's death 
certificate reflects that he died of adenocarcinoma of the 
right upper lung.  End stage renal disease was the only 
disability listed as a significant condition contributing the 
his demise.

The appellant contends that the Veteran's death in October 
2005 was hastened because of his service-connected dementia 
with chronic brain syndrome.  Specifically, the Veteran had 
been experiencing difficulties with his health following 
heart surgery in 2003 and died two years later of 
adenocarcinoma of the right upper lung while hospitalized at 
a VA facility.  The appellant asserts that the Veteran had 
been unable to participate in his treatment as a result of 
his service-connected dementia and, as such, the service-
connected disability contributed to his demise.  She does not 
contend that the Veteran's lung cancer developed during 
service or as a result of his period of service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

The medical records surrounding the Veteran's treatment 
reflect that he was treated for heart disease, chronic 
obstructive pulmonary disease and lung cancer.  It was noted 
that he had mild dementia, fell from being dizzy in 2004 and 
lacerated his head, that he had difficulty breathing and that 
his lung cancer was diagnosed at its end stage.  He died in a 
VA medical center in October 2005 while being treated for 
lung cancer and renal failure.  The Veteran's treating 
physician reported in December 2008 that the Veteran had 
experienced mild dementia following his service injuries, but 
that he had severe confusion and disorientation after heart 
surgery performed in 2003.  Thus, he opined that the 
Veteran's underlying dementia contributed to the severity of 
his post-operative mental status abnormalities.  This opinion 
does not include any suggestion that the Veteran's dementia 
hastened his death or that it caused him to develop the 
disabilities for which treatment was required at the time of 
his death.

In March 2009, the appellant and her niece appeared before 
the Board and testified that they had been caring for the 
Veteran following his 2003 heart surgery.  The niece stated 
that the Veteran had been in a coma for several months in 
2003 and could not participate in his own treatment after 
that.  She testified that the Veteran was treated in a VA 
medical facility, that she took him to his appointments and 
that she and the appellant participated in his treatment 
after he became incapable of doing so.

In July 2009, a VA examiner thoroughly reviewed the Veteran's 
claims folder and commented on all aspects of the appellant's 
claim and the Veteran's treatment that led up to his death in 
October 2005.  The examiner noted that he reviewed the March 
2009 hearing transcript and the December 2008 statement from 
the Veteran's treating physician and that he discussed the 
case with a physician at the San Francisco VA Medical Center.  
Thus, it appears that the opinions rendered are well-
considered and represent a complete overview of the record 
evidence.

The examiner specifically noted that there was evidence of 
the Veteran being agitated due to his difficulties breathing 
and that he may have been uncertain about which type of 
treatment to pursue, but that there was evidence of his 
family being involved in making the decisions during the last 
years of his life.  There was nothing found in the records to 
suggest that the Veteran was not attended to nor that he was 
denied treatment because of his inability to determine what 
was in his best interest.  The examiner did not find any 
evidence that dementia contributed to the Veteran's death and 
he noted the very serious nature of the medical diagnoses at 
the time of the Veteran's death.  There was evidence of 
appropriate medical personnel participating in the Veteran's 
treatment.  Consequently, the examiner opined that dementia 
did not contribute to the Veteran's death in any substantial 
way.

In reviewing the evidence as outlined above, including the 
wholly credible testimony provided by the appellant's niece, 
the Board finds that the cause of the Veteran's death was not 
a disability incurred in or aggravated by his period of 
service.  Consistent with the appellant's contentions, 
neither lung cancer nor renal disease are shown during 
service, within any presumptive period or found to be related 
in any way to the Veteran's period of service.  Additionally, 
while the Veteran's service-connected dementia increased in 
severity during the last two years of his life, it did not 
materially contribute to his death.  His treating physician 
credibly reported that the dementia contributed to his mental 
status abnormalities, but he did not remotely suggest that 
the Veteran did not obtain appropriate treatment because of 
his mental issues.  The medical opinion that speaks to the 
behavioral issues which may have contributed to the Veteran's 
death is thorough, compassionate and regretfully unfavorable 
to the appellant's position.  As set forth above, the 
examiner was simply unable to find any way in which dementia 
could be considered as a contributing factor to the Veteran's 
death.  

The appellant is certainly competent to testify as to her 
observations of the Veteran during the last years of his 
life, but she is not competent to render a medical diagnosis 
or medical opinion as to the contributing factors to his 
death.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Thus, the Board is left with the well-reasoned medical 
opinion that the serious nature of the Veteran's lung cancer 
and renal failure were the causes of his death and his 
service-connected dementia did not materially contribute to 
his passing.  Consequently, the Board finds the competent 
evidence of record to be unfavorable and service connection 
for the cause of the Veteran's death must be denied.

Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  See 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as 
a result of a service-connected disability or disabilities, 
certain burial benefits may be paid pursuant to 38 C.F.R. § 
3.1600(a).  If a veteran's death is not service-connected, 
entitlement is based upon the following conditions: (1) at 
the time of death, the veteran was in receipt of pension or 
compensation; or, (2) the veteran had an original or reopened 
claim for either benefit pending at the time of the veteran's 
death and in the case of a reopened claim there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to show entitlement; or (3) the deceased was a veteran 
of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).  Alternatively, burial benefits may be paid if a 
person dies from nonservice-connected causes while properly 
hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. 
§ 3.1600(c).  Applications for payments of burial and funeral 
expenses must be filed within two years after the burial of 
the Veteran.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  
The maximum amount of nonservice-connected burial benefits is 
$300.00  See 38 U.S.C.A. § 2303.

The appellant timely filed the application for burial 
benefits.  The death certificate shows that the Veteran died 
at a VA medical center in October 2005.  He was buried in a 
private cemetery and the appellant incurred the expenses of 
the Veteran's burial plot and interment.  The cause of death 
was adenocarcinoma of the right upper lung.  The Veteran did 
not die of a service-connected disability, but was in receipt 
of VA compensation at the time of his death.  Accordingly, 
the appellant meets the legal criteria for a burial allowance 
under the provisions of 38 C.F.R. § 3.1600 for nonservice-
connected disability, but no more.

Plot or Interment Allowance

The Board will additionally consider whether the appellant is 
entitled to a plot or interment allowance.  The Board notes 
that the regulation regarding the payment of plot or 
interment allowance was amended during the course of the 
appeal, effective in August 2006.  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
appellant.  See VAOPGCPREC 3-00.

Prior to August 2006, entitlement to a plot or interment 
allowance was subject to, among other conditions, the 
deceased veteran being eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c).  See 38 C.F.R. § 
3.1600(f) (2005).  As discussed above, burial allowance under 
these sections is warranted.  Therefore, payment under the 
prior version of the regulation is warranted.  Although the 
revised regulation broadened the requirements, there is no 
need to discuss them here as the appellant properly 
established entitlement to payment of the interment 
allowance.  She simply requests that a higher amount be paid.  
Because $300.00 is the maximum interment allowance provided 
under 38 U.S.C.A. § 2303, there is no higher allowance 
provided for a nonservice-connected death.  Accordingly, the 
appeal must be denied as a matter of law.



The Board notes that the claims folder is replete with 
notations of the appellant's financial straits and her desire 
to have her VA claims granted in order to assist her 
financially.  The Board is very sympathetic to the appellant 
and would like nothing more than to extend benefits to the 
widow of a decorated World War II Veteran.  There is, 
however, no avenue within the law to find in favor of the 
appellant and her appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Payment of burial benefits in an amount higher than $600.00 
is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


